DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 11 contain limitations directed towards a method of modeling a portion of a golf club swing and impact with a golf ball that include the scanning of the golf club, using at least one camera positioned behind the ball and at least one lighting unit to obtain a series of images, using a control unit and radar unit to control the camera and lighting unit and inputting the scanning information and the images to a modeling unit.  These limitations when viewed in combination with the remaining limitations of claims 1 and 11 are seen to render a proper finding of prima facie too tenuous over the cited prior art of record.
Claim 21 includes limitations directed towards at least one camera position behind the ball to perform scanning of the club to obtain scanning information and using at least one other camera positioned behind the ball and at least one lighting unit to obtain a series of images of the club and ball during swinging of the club.  These limitations when viewed in combination with the remaining limitations of claim 21 are seen to render a proper finding of prima facie obviousness too tenuous over the cited art of record.
Claim 28 includes limitations directed towards a method of measuring dynamic movement of a piece of sports equipment having a grip area which includes attaching a sticker to the piece of sports equipment, the sticker bearing at least one modulated brightness pattern, modulated in two dimension.  These limitations when viewed in combination with the remaining limitations of claim 28 are seen to render a proper finding of prima facie obviousness too tenuous over the cited art of record.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-28 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-28 of copending Application No. 16/210,891 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  The claims of the instant invention and the 16/210,891 application are substantially identical and encompass the same subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711